Citation Nr: 1129330	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  00-18 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to a disability rating in excess of 10 percent prior to June 29, 2009, for residuals of a dog bite to the right hand, with loss of motion and sensation in the right 5th finger.  

4.  Entitlement to a disability rating in excess of 30 percent effective June 29, 2009, for residuals of a dog bite to the right hand, with loss of motion and sensation in the right 5th finger.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2000 and November 2001 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing before a Veterans Law Judge in October 2003.  A transcript of that hearing has been associated with the record.  

The issues remaining on appeal were previously remanded by the Board in March 2004 and again in October 2008.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the Veteran was awarded a 30 percent disability rating, within a June 2010 rating decision, for his residuals of a dog bite to the right hand.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because this award was made effective only from June 29, 2009, subsequent to the receipt of his most recent increased rating claim, the issue on appeal has been separated into two separate issues, as noted on the front page.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat during military service.  

2.  Credible evidence corroborating the Veteran's claimed in-service stressors has not been presented.  

3.  The Veteran did not have verified military service in Vietnam, or along the DMZ in Korea.  

4.  Onset of diabetes during military service or within a year thereafter has not been demonstrated.  

5.  Prior to October 6, 2007, the Veteran's residuals of a dog bite to the right hand resulted in no more than mild functional impairment.  

6.  Effective October 6, 2007, the Veteran's residuals of a dog bite of the right hand resulted in no more than moderate functional impairment.  

7.  Service connection has been granted for residuals of a dog bite to the right hand, with loss of motion and sensation in the right 5th finger, with a 30 percent disability rating; degenerative joint disease of the right knee, with a 10 percent rating; degenerative joint disease of the left knee, with a 10 percent rating; deformity of the right 4th finger, with a 10 percent rating; and residual scars of the knees due to dog bites, with a noncompensable rating.  His combined rating is 50 percent.  

8.  Competent evidence has not been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD, or any other psychiatric disability, which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have diabetes mellitus which was incurred in, or aggravated by, active military service or may be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for a disability rating in excess of 10 percent prior to October 6, 2007, for residuals of a dog bite injury to the right hand, with loss of motion and sensation in the right 5th finger, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2010).  

4.  The criteria for a disability rating of 30 percent and no higher, effective October 6, 2007, for residuals of a dog bite injury to the right hand, with loss of motion and sensation in the right 5th finger, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2010).  

5.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In August 2001, September 2004, February 2006, March 2006, October 2006, May 2007, July 2007, April 2009, and April 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was not provided prior to the adverse determinations on appeal, at least one of which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in June 2010.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, no further notice need be provided, and adjudication of his claims at this time by the Board is proper.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded a VA medical examination on several occasions, most recently in June 2009.  The Board notes that the medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In October 2003, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-Psychiatric disability

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  Although the Veteran has claimed only PTSD, the Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the present case, review of the record indicates diagnoses of several psychiatric disabilities, to include PTSD and depression.  Thus, his service connection claim will be broadly construed as a claim for service connection for any psychiatric disability, to include PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the Appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

In the present case, the Veteran reports combat exposure during military service in Vietnam.  The Veteran's DD Form 214, however, is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar award indicative of participation of combat.  Further, except for the Veteran's contention, there is no evidence of record that the Veteran participated in combat.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Review of the medical evidence of record indicates several diagnoses of PTSD, rendered by competent VA and private medical experts.  In the absence of any evidence to the contrary, the Board concedes a current diagnosis of PTSD.  Thus question thus before the Board is whether an in-service stressor has been verified, or whether in-service onset of any psychiatric disability has been established.  

Review of the Veteran's service treatment records indicate he was without any history of a psychiatric disability on initial examination for military service in March 1969.  In August 1972, the Veteran was seen for complaints of nervousness and depression related to his current duty station, as well as "personal problems."  He stated a transfer would help him with his symptoms.  No diagnosis was given at that time, but he was referred to the mental health clinic.  A consultation report from the mental health clinic, if such a report was created, is not of record.  On his October 1975 service separation report of medical history, he denied any history of depression or excessive worry, or nervous trouble of any sort.  A concurrent service separation medical examination was negative for any psychiatric abnormality.  

As an initial matter, the Board finds the Veteran is not a credible historian.  During a May 1999 private examination for Social Security Disability benefits, he claimed to have been shot in the left knee during military service.  In May 2004, he told his private physician that he was involved in combat during military service, and was shot in the right knee.  A January 2003 VA clinical record also reflects the Veteran's claim of a bullet wound to the knee.  He also stated during a May 2007 VA psychiatric examination that he sustained a gunshot wound to the right knee, and his wife repeated this assertion in an October 2006 written statement.  On his October 1975 service separation examination, however, the Veteran was observed to have a 3cm right knee scar resulting from a dog bite.  No gunshot wound to the right or left knee was noted at that time, and the Veteran did not report such an injury on his concurrent report of medical history.  Rather, his right knee injury was identified as a dog bite wound.  The remainder of his service treatment records is also negative for any indications of a gunshot wound injury to either knee.  Other post-service medical records also indicate the Veteran sustained a dog bite wound, not a gunshot wound, to the right knee, during military service.  The Veteran did not report a gunshot wound to the right knee during a May 2007 VA orthopedic examination, although he had claimed such an injury during a VA psychiatric examination that same month.  Overall, the Board finds that the Veteran is not a reliable historian.  

The Veteran has alleged on several occasions that he had a temporary duty assignment which required him to be transferred to Vietnam for several months in approximately 1971.  In a January 2003 response, the U.S. Army and Joint Services Records Research Center (JSRRC) stated it was unable to verify the Veteran's reported Vietnam service.  

In July 2001 and October 2004 written statements, the Veteran related several stressors which he allegedly experienced during military service.  First, he stated that while serving as a military criminal investigator in Korea, he was assigned to investigate an explosion at a Korean military ammunition depot which killed several Korean soldiers.  He stated that at the scene of the explosion, he witnessed many dead bodies and body parts.  He also stated he was assigned to investigate the murder of a Korean taxi driver, who was allegedly killed by an American soldier.  The Veteran was confronted by an angry mob while investigating the death of the taxi driver.  Finally, he stated he was involved in incidents which he was unable to discuss due to security issues.  

VA has attempted to verify the stressors claimed by the Veteran; however, inquiries made by VA to the JSRRC and U.S. Army Criminal Records Center did not yield information which tended to verify the Veteran's claimed stressors.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for an acquired psychiatric disability, to include PTSD, and his claim must be denied.  Specifically, the Board finds no credible corroborative supporting evidence verifying the Veteran's claimed stressors.  Attempts to verify the Veteran's claimed stressors with the JSRRC and U.S. Army Criminal Records Center were unsuccessful.  Additionally, the Board does not find the Veteran to be a credible witness such that his statements alone may be accepted as proof of the alleged stressor events.  As noted above, the Veteran has claimed to have sustained a gunshot wound to the right knee during military service; however, this claim is contrary to some of his other statements, and is not verified within the record.  The Board also notes that within a 1999 application for Social Security Disability benefits, the Veteran stated he had PTSD as a result of a recent hunting accident in which he allegedly shot another man; no mention was made at that time of the Veteran's alleged service-related stressors.  For these reasons, the Board, as the proper finder of fact, does not find the Veteran credible.  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  Likewise, the Board is unable to accept the various current diagnoses of PTSD as confirmation of his reported stressors.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board has also considered the applicability of the revised version of 38 C.F.R. § 3.304(f), discussed above.  Although the revisions do lessen the evidentiary requirements for the establishment of an in-service stressor, they do not require VA to accept a claimant's testimony alone in all situations in which the reported stressor is related to "fear of hostile military or terrorist activity."  Rather, such testimony "may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (emphasis added).  In the present case, because the Board does not find the Veteran to be credible regarding his alleged stressors during military service, and he does not have documented combat service, the Board does not find his testimony, in and of itself, to be sufficient proof of his stressors.  

Regarding psychiatric disabilities other than PTSD, the Board notes that the Veteran's service treatment records indicate he was seen on one occasion for complaints of nervousness and depression related to his current duty station, as well as "personal problems".  He stated a transfer would help him with his symptoms.  He was not given a diagnosis of a psychiatric disorder at that time, however, and on his October 1975 service separation report of medical history, he denied any history of depression or excessive worry, or nervous trouble of any sort.  A concurrent service separation medical examination was negative for any psychiatric abnormality.  Thereafter, the Veteran did not seek treatment for psychiatric symptoms until approximately 1998, over 20 years after service.  In the absence of any evidence to the contrary, the Board concludes an acquired psychiatric disability was not incurred during active military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000).  

In conclusion, the preponderance of the evidence is against the award of service connection for an acquired psychiatric disability, to include PTSD, as credible evidence confirming the Veteran's claimed in-service stressors has not been presented.  The evidence of record also does not suggest onset of PTSD or any other psychiatric disability during service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection-Diabetes

The Veteran seeks service connection for diabetes.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as diabetes, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations also provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain disabilities, to include diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  In the present case, the Veteran's current diagnosis of diabetes is well-established within the competent medical evidence of record, and thus a current diagnosis is conceded by the Board.  Nevertheless, in order for service connection to be warranted, the evidence must demonstrate either onset of his diabetes during military service or within a year thereafter, or confirmed herbicide exposure.  

The evidence of record reveals that the Veteran did not serve in Vietnam for the purposes of the controlling regulations.  Although the Veteran claimed that he served in Vietnam on temporary duty assignment for several months in approximately 1971, the National Personnel Records Center and JSRRC were unable to confirm such service.  Additionally, as already discussed above, the Veteran has not shown himself to be a credible historian, and thus his claim of Vietnam service cannot be accepted by the Board without any form of corroborating evidence.  Therefore, absent evidence of duty or visitation in Vietnam, the presumptions under 38 U.S.C.A. § 1116(f) does not apply in this case.  

The Board is also cognizant that the Department of Defense has acknowledged the spraying of Agent Orange and other herbicides along the Demilitarized Zone (DMZ) in Korea between approximately April 1968 and August 1971.  This presumption, however, requires that a claimant have service "in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  See 76 Fed. Reg. 4245 (Jan. 25, 2011) to be codified at 38 C.F.R. § 3.307(a)(6)(iv).  Although the Veteran did have verified service in Korea beginning in approximately September 1970, he is not shown to have served in or with a unit acknowledged to have been stationed along the DMZ; thus, a presumption of herbicide exposure is not warranted for the Veteran's service in Korea.  

Nevertheless, the Veteran is not precluded by any of the above from establishing service connection for his diabetes by showing onset of this disability either during active military service, or within a year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Such entitlement will be considered below.  

Review of the Veteran's service treatment records indicate he was without any personal or family history of diabetes on initial examination for military service in March 1969.  His endocrine system was found to be within normal limits, and he was accepted for military service.  A subsequent blood test, however, indicated an elevated fasting glucose level and he was sent for a follow-up consultation sometime during his first year in service, according to an undated clinical record.  A family history was noted at that time of a first cousin diagnosed with diabetes at age 35.  A glucose tolerance test was recommended, and an April 1969 laboratory slip indicates such a test was performed.  His remaining service periodic and separation medical examinations are negative for any diagnoses of or indications for diabetes, and he denied any such history on his October 1975 medical history report just prior to service separation.  

After service, diabetes was first diagnosed in the early 1990s, approximately 15 years after service separation.  

During his October 2003 Board hearing, the Veteran testified that he had military service both in Vietnam and along the DMZ in Korea.  He also stated that abnormalities in his blood sugar were first noticed during military service, indicating onset of diabetes during that time, or shortly thereafter.  

In order to address the etiology of the Veteran's diabetes, he was afforded a February 2008 VA medical examination.  A VA physician physically examined the Veteran and reviewed the claims file.  The Veteran stated he was diagnosed with diabetes in approximately 1991, but was told he had high blood sugar during military service.  After reviewing the claims file and examining the Veteran, the examiner stated he was unable to answer the question of whether the Veteran's diabetes had its onset during service, or was otherwise related to his military service.  By medical criteria adopted in 1997, a fasting blood glucose of 130 was "suspicious" for diabetes, but repeated testing would be required to verify such a diagnosis.  The results of the Veteran's in-service glucose tolerance test, however, were "not consistent with diabetes."  Aside from the April 1969 testing results, no other glucose levels were noted within the Veteran's service treatment records.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for diabetes.  Although the Veteran had a single abnormal fasting glucose level shortly after service entrance, subsequent testing did not yield a diagnosis of diabetes.  Additionally, according to the February 2008 VA examination report, the Veteran's in-service follow-up glucose testing results were "not consistent with diabetes."  The Board also observes that following service, the Veteran was not formally diagnosed with diabetes until approximately 15 years after service separation, suggesting against onset of his diabetes as early as 1969, when a single abnormal fasting glucose level was noted.  Thus, continuity of symptomatology is not demonstrated.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when a claimant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  In light of the above, the Board finds service connection for diabetes must be denied.  

The Veteran has himself alleged that his diabetes began during military service, or within a year thereafter.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Endocrine disorders such as diabetes are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for diabetes.  The Veteran does not have verified service in either Vietnam or along the DMZ in Korea, such that a presumption of herbicide exposure is warranted, and he has not demonstrated onset of his diabetes either during military service or within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV.  Increased rating-Residuals of a dog bite to the right hand

The Veteran seeks an increased rating for his residuals of a dog bite to the right hand, with loss of motion and sensation of the right 5th finger.  As noted above, he has been awarded a disability rating of 10 percent prior to June 29, 2009, and 30 percent thereafter.  Each of these time periods will be considered in turn.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings, in excess of that already awarded, are appropriate to the pending appeal.  

The Veteran's residuals of a dog bite to the right hand, with loss of motion and sensation of the right 5th finger, have been rated under Diagnostic Code 8516, for partial or complete paralysis of the ulnar nerve.  This code provides a rating of 10 percent for mild incomplete paralysis of the major extremity.  A rating of 30 percent is awarded for moderate incomplete paralysis of the major extremity.  A rating of 40 percent is awarded for severe incomplete paralysis of the major extremity.  A rating of 60 percent is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).  Because the Veteran is right-handed, the ratings for the major upper extremity will be used.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The Veteran has also been awarded a separate disability rating of 10 percent for his deformity of the right ring or 4th finger, also resulting from a dog bite to his right hand.  That disability rating, however, is not currently before the Board.  

Upon receipt of his claim, the Veteran was afforded a September 1998 VA medical examination.  He reported that during military service, he was bitten in the right forearm and hand by a military guard dog, resulting in extensive injuries to his right hand.  His current symptoms included some loss of sensation and stiffness of the right 5th finger.  He was unable to fully extend the finger due to ligament damage resulting from his injury.  On physical examination, the Veteran had several small scars, without disfigurement or keloid formation, along the right hand and forearm.  The right 5th finger exhibited fixation of flexion to approximately 20 degrees.  Range of motion of the right wrist was within normal limits.  Sensation in the right hand was intact, with the exception of decreased sensation over the 5th finger.  The right hand was without swelling, warmth, or erythema.  

Another VA medical examination was afforded the Veteran in August 2000.  He again reported a bite injury to his right hand, resulting in recurrent pain of the right 5th finger.  On physical evaluation, a claw deformity of the right 5th finger was noted, along with several scars along the right hand, wrist, and forearm.  These scars were without keloid formation or ulceration.  Sensation and nerve response along the ulnar distribution of the right hand were within normal limits, however.  No evidence of ulnar nerve paralysis was evident.  Muscle mass along the hypothenar region of the right hand was also good, without evidence of atrophy.  X-ray examination of the right hand indicated a positional deformity of the right 5th finger, with diffuse osteopenia observed.  

The Veteran was next afforded a VA medical examination in August 2001.  His current symptoms included loss of grip strength, numbness, and occasional tremors of the right hand.  On objective examination of the Veteran's right hand, he had contracture fo the 5th finger to approximately 10 degrees.  Range of motion of the remainder of his fingers was within normal limits.  Capillary fill to the digits was normal.  Strength was good in the right hand, but some loss of pinprick sensation was observed in the 4th and 5th fingers.  No tenderness or warmth was present.  

In October 2003, the Veteran and his wife testified before a Veterans Law Judge, seated at the RO.  He stated that his right hand injury impairs his grip strength and manual dexterity, and causes him pain of the right upper extremity.  He also stated that these symptoms have worsened over time.  

On VA examination in May 2007, the Veteran exhibited a 4.5cm by 2mm well-healed scar close to the palmar crease of the right hand.  This scar was without pain on palpation, adherence to underlying tissue, keloid formation, atrophy, depression, active inflammation, edema, or ulceration.  A chronic flexion deformity of the metacarpophalangeal joints of the 4th and 5th fingers was observed.  7cm by 2mm, 2.5cm by 2mm, and 5cm by 2mm scars were also present across the distal volar portion of the forearm.  These scars were well-healed, flat, hypopigmented, and superficial.  They were non-tender to palpation, without loss of underlying tissue.  On objective evaluation, the examiner could extend the Veteran's 4th and 5th fingers, suggesting his claw deformity was not the result of scar contracture, but of nerve and/or tendon damage.  

A VA orthopedic examination was afforded him in October 2007.  He continued to report pain, weakness, stiffness, and numbness of the right hand, especially involving the 4th and 5th fingers.  Muscle spasms of the right hand were also reported by the Veteran.  He used medication for his right hand pain, with only partial relief.  On objective evaluation of the right hand, it was without swelling, edema, or crepitus.  Some atrophy was noted involving the 5th finger and hypothenar eminence of the right hand.  Muscle strength was 3/5 at the ring and little fingers, and 4/5 at the wrist; the remainder of the right hand, including the thumb, index, and middle fingers, displayed muscle strength within normal limits.  Deep tendon reflexes were 2+ bilaterally, and passive range of motion of the right hand was full.  Some diminishment of sensation was reported in the right hand.  Range of motion of the right wrist was essentially full, with no additional limitation of motion due to pain, weakness, or fatigability with repetitive motion.  Overall, the examiner characterized the Veteran's functional impairment of the right wrist and hand as moderately severe, with loss of strength and sensation of 4th and 5th fingers of the right hand, and modest loss of strength of the right wrist.  

October 2007 color photographs of the Veteran's right hand, wrist, and arm confirm multiple scars of the right upper extremity.  The right little finger also displayed a contracture deformity.  

Another VA examination was afforded the Veteran in June 2009.  His claims file and service treatment records were reviewed in conjunction with the examination.  Currently, the Veteran reported experiencing grip strength weakness of the right hand, along with pain, numbness, and stiffness.  On physical evaluation, the Veteran had essentially normal range of motion of the right elbow, forearm, and wrist.  No additional limitation of motion was noted to result with repetition.  On the right 5th finger, contracture of the proximal interphalangeal joint at approximately 30 degrees was noted.  The remainder of the fingers of the right hand exhibited full range of motion, with flexion at the proximal interphalangeal joints from 0 to 100 degrees, and from 0 to 70 degrees at the distal interphalangeal joints.  Grip strength was 4/5 in the right hand.  The Veteran's loss of muscle strength of the right hand was characterized by the examiner as between slight to moderate.  Numerous scars were visible along the right upper extremity below the elbow, but these were well-healed and without pain to palpation.  X-rays of the right hand were within normal limits.  Overall, the examiner found that the Veteran's right hand injury would not prevent him for obtaining and maintaining gainful employment.  

Private and VA medical treatment records have also been obtained and reviewed.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

A May 2004 private clinical record indicated the Veteran's right hand displayed a claw-type effect at rest.  All but the right 5th finger could be fully extended, with a tremor evident while doing so.  Additional VA outpatient treatment records note the Veteran's complaints of chronic pain, weakness, and numbness of the right hand, especially involving the right 5th finger.  

Considering first entitlement to a disability rating in excess of 10 percent prior to June 29, 2009, the Board finds the preponderance of the evidence is against an increased rating for the majority of this time period.  Although the September 1998, August 2000, August 2001, and May 2007 examination reports all noted a claw deformity of the Veteran's right 5th finger, this deformity resulted in no more than mild impairment of the right hand, as the Veteran exhibited little to no loss of grip strength or range of motion of the rest of his fingers of the right hand.  The Veteran's symptoms chiefly involved mild loss of strength and sensation involving only the 5th finger, resulting in no more than mild functional impairment of the ulnar nerve and related region.  

On the Veteran's October 6, 2007, VA examination, however, muscle strength of the 4th and 5th fingers of the right hand was diminished to 3/5, with 4/5 strength for the remainder of the fingers.  Due to this loss of strength, as well as the Veteran's reported loss of sensation, the examiner characterized the Veteran's functional impairment of the right hand as moderately severe.  Based on this finding, and in light of 38 C.F.R. § 4.3 and 4.7, the Board finds an increased rating to 30 percent, effective October 6, 2007, the date of this examination, is warranted.  For the reasons already discussed above, a disability rating in excess of 10 percent is not warranted prior to this date, as no more than mild impairment had been demonstrated.  

The Board must next consider entitlement to a disability rating in excess of 30 percent effective October 6, 2007.  After consideration of all evidence of record from October 6, 2007, to the present, the Board finds the preponderance of the evidence to be against the award of disability rating in excess of 30 percent any time after that date.  Although the Veteran's functional impairment was characterized as moderately severe in October 2007, by the time of his June 2009 VA examination, his impairment was described as only slight to moderate.  His grip strength in the right hand continued to be 4/5, and range of motion of the remainder of the fingers of the right hand, aside from the right 5th finger, was within normal limits.  Overall, the Board does not find severe incomplete paralysis of the right ulnar nerve after October 6, 2007, as would warrant a 60 percent evaluation.  Additionally, as the Veteran has not demonstrated impairment in excess of that recognized by the ratings awarded herein, a staged rating in excess of that already granted is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

Evaluation of the Veteran's service-connected disability under other diagnostic criteria likewise also would not result in an increased rating.  Although the rating schedule provides other criteria concerning the hand and fingers, none of the relevant criteria would result in an increased rating.  For example, limitation of motion or ankylosis of the 5th finger does not warrant a compensable rating under the applicable diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  Likewise, amputation of the 5th finger warrants no more than a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  

The Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for his scars of the right upper extremity.  On the recent VA examination reports, however, his dog bite scars were well-healed and nontender on examination, without evidence of underlying impairment resulting therein.  Based on these findings, a separate rating is not warranted under the criteria for skin disabilities.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that although the Veteran has not worked for many years, this appears to be the result of medical disability unrelated to his right hand injury.  He has not required frequent or prolonged hospitalization for his service-connected disability during the pendency of this appeal, and no examiner has stated the Veteran's service-connected right hand disability alone is the cause of any marked interference with employment.  On VA examination in June 2009, the Veteran's right hand disability was not found to preclude all forms of employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating in excess of 10 percent is not warranted prior to October 6, 2007, at which time an increased rating, to 30 percent is warranted.  Thereafter, a disability rating in excess of 30 percent is not warranted from that date to the present.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.  TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

The Veteran contends he is unable to work secondary to his service-connected disabilities.  He has been granted service connection for residuals of a dog bite to the right hand, with loss of motion and sensation in the right 5th finger, with a 30 percent disability rating; degenerative joint disease of the right knee, with a 10 percent rating; degenerative joint disease of the left knee, with a 10 percent rating; deformity of the right 4th finger, with a 10 percent rating, and; residual scars of the knees due to dog bites, with a noncompensable rating.  His combined rating is 50 percent.  

The Veteran last worked full-time in approximately 1999, at an auto salvage yard, until his various medical disabilities prevented him from maintaining employment.  He has previous experience working in law enforcement, and as a fire fighter.  He has received various college level certifications in several fields of study, according to his testimony.  In a July 2000 written statement, a VA physician stated it was "very unlikely" the Veteran would be able to work, secondary to his chronic medical issues, including PTSD and degenerative joint disease.  

The Veteran has been found by the Social Security Administration to be unemployable, and he has been granted Social Security Disability benefits in approximately 2000.  This determination was based on a variety of medical disabilities, including a lumbosacral spine disorder.  

According to his October 2003 personal hearing testimony, the Veteran's service-connected disabilities prevent all forms of employment.  

The Board nevertheless finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  First, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Additionally, the competent evidence of record does not suggest the Veteran's service-connected disabilities are unusual, or cause marked interference with employability.  The Veteran has not required frequent or prolonged hospitalization during the pendency of this appeal, and he has not demonstrated that his service-connected disabilities otherwise place him apart from those veterans similarly situated.  The competent evidence of record also does not present such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that the Veteran is receiving SSA disability benefits for, among other things, degenerative disc disease of the lumbosacral spine, a disability for which service connection has not been granted.  Additionally, when a VA examiner stated in July 2000 that the Veteran was unemployable, this opinion was based in part on a nonservice-connected psychiatric disorder, PTSD.  No examiner has suggested that the Veteran's service-connected disabilities, in and of themselves, prevent all forms of employment.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current ratings, they are not shown to prevent all forms of employment, to include sedentary employment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unemployable.  

In conclusion, the preponderance of the evidence is against the award of a TDIU.  As a preponderance of the evidence is against the award of a total rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  











(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disability, claimed as PTSD, is denied.  

Entitlement to service connection for diabetes, to include as secondary to herbicide exposure, is denied.  

Entitlement to a disability rating in excess of 10 percent prior to October 6, 2007, for residuals of a dog bite injury of the right hand, with loss of motion and sensation in the right 5th finger is denied.  

A disability rating of 30 percent and no higher effective October 6, 2007, for residuals of a dog bite injury of the right hand, with loss of motion and sensation in the right 5th finger is granted.  

Entitlement to a TDIU is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


